Citation Nr: 0936767	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-26 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for disability manifested 
by body numbness, including as secondary to service-connected 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from March 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied, in pertinent 
part, the Veteran's claims of service connection for PTSD and 
for disability manifested by body numbness, including as 
secondary to PTSD.

In November 2005, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.

In an August 2009 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective August 31, 2000.  There is no subsequent 
correspondence from the Veteran expressing disagreement with 
the rating or effective date assigned.  Accordingly an issue 
relating to PTSD is no longer in appellate status.  See 
Grantham v. Brown, 114 F .3d 1156 (1997). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not experience any current disability 
due to his claimed body numbness which could be related to 
active service, including as secondary to service-connected 
PTSD.




CONCLUSION OF LAW

Disability manifested by body numbness was not incurred in 
active service and is not shown to be caused or aggravated by 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in June 2001, July 2003, November 2004, and 
April 2009, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the appellant to submit medical evidence relating 
the claimed disability to active service, including as 
secondary to service-connected PTSD, and noted other types of 
evidence the Veteran could submit in support of his claim.  
The Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for disability 
manifested by body numbness, including as secondary to 
service-connected PTSD.  Thus, any failure to develop this 
claim under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the November 2005 VCAA 
notice letter, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that, except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim, (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In light of the Supreme Court's recent decision in Sanders, 
the Board finds that any failure to satisfy the duty to 
notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
appellant's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file.  

The Veteran's service representative contended in a September 
2009 Post-Remand Brief that the Veteran's most recent VA 
examination in July 2009 was inadequate.  See 38 C.F.R. § 4.2 
(2009).  Specifically, the representative contended that the 
VA examiner had filed to provide an opinion on the contended 
casual relationship between the Veteran's claimed body 
numbness and PTSD.  A review of the claims file indicates 
that this opinion was neither requested by the Board in its 
November 2005 remand nor provided by the VA examiner in July 
2009.  As will be explained below in greater detail, the 
Veteran does not experience any current disability due to his 
claimed body numbness which could be attributed to active 
service, including as secondary to service-connected PTSD.  
Given the foregoing, the Board finds that the VA examination 
report in July 2009 is adequate and a remand to obtain 
additional medical evidence, to include a nexus opinion 
relating the Veteran's claimed body numbness to service-
connected PTSD, is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (holding that remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant are to be 
avoided).

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The standards of McLendon 
are not met in this case.  As noted above, the Veteran does 
not experience any current disability due to his claimed body 
numbness which could be related to active service, including 
as secondary to service-connected PTSD.  In summary, VA has 
done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he has body numbness related to his 
active service, including as secondary to service-connected 
PTSD.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that he was not 
treated for body numbness at any time during active service.  
The Veteran denied any relevant medical history at his 
enlistment physical examination in January 1971.  Clinical 
evaluation was normal.  At his separation physical 
examination in April 1972, clinical evaluation was normal.

The Veteran's service personnel records show that he served 
in Vietnam from September 1971 to April 1972.  His military 
occupational specialty (MOS) was telephone switch operator.  
He participated in an Unnamed Campaign in Vietnam.  He was 
awarded the Vietnam Service Medal and Vietnam Campaign Medal.

The post-service medical evidence shows that, on private 
outpatient treatment in November 1998, the Veteran complained 
of "all over body numbness" for the previous five years.  
The Veteran stated that his buttocks got numb when he sat 
down.  He also stated that his shoulder got numb when he lay 
down on it.  He stated further that he experienced numbness 
in his legs while walking.  The assessment was numbness.

On VA outpatient treatment on October 4, 2001, the Veteran 
complained of generalized whole body itching for the previous 
eight years.  The assessment included generalized pruritis.

On October 17, 2001, the Veteran's complaints included an 
eight to ten year history of numbness of the arms and back.  
The assessment included numbness.

In November 2001, the Veteran's complaints included bilateral 
numbness in his fingers and toes for the previous fifteen 
years and "spontaneous itching in different part of the 
body" which was not resolved by scratching.  Neurological 
examination showed that he was responsive appropriately.  
Cranial nerves were intact.  The assessment included 
bilateral glove stocking neuropathy.  

In January 2002, the Veteran's complaints included 
intermittent numbness of the fingers and toes.  The 
assessment included possible neuropathy.  

In May 2002, the Veteran's complaints included numbness of 
his fingers and toes.  The assessment included rule-out 
peripheral neuropathy.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
disability manifested by body numbness, including as 
secondary to service-connected PTSD.  The Board notes 
initially that the Veteran appears to be seeking service 
connection for a symptom - body numbness - rather than for 
any underlying disability.  And the presence of a mere 
symptom alone, absent evidence of a diagnosed medical 
condition which causes the symptom, is not a disability for 
which service connection is authorized.  A symptom, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  The Veteran's service 
treatment records show that he was not diagnosed as having 
body numbness at any time during active service, including as 
secondary to PTSD.  It appears instead that the Veteran first 
was evaluated for a complaint of body numbness in November 
1998, or more than 26 years after his service separation in 
April 1972.

With respect to negative evidence, the fact that there is no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining medical evidence shows that the Veteran 
complained of (vague) body numbness and was seen for this 
complaint on VA outpatient treatment on several occasions in 
2001.  There are no more recent VA or private treatment 
records showing that he experiences any current disability 
due to his claimed body numbness which could be attributed to 
active service, including as secondary to service-connected 
PTSD.  A service connection claim must be accompanied by 
evidence which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  Absent evidence of current disability 
due to body numbness which could be attributed to active 
service, including as secondary to service-connected PTSD, 
the Board finds that service connection for disability 
manifested by body numbness, including as secondary to 
service-connected PTSD, is not warranted.

Additional evidence in support of the Veteran's service 
connection claim is his own lay assertions.  The Board notes 
that lay statements may support a service connection claim by 
describing lay observable events or the presence of 
disability or symptoms of disability which may be observed by 
laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  In other words, the 
Veteran is competent to discuss his body numbness.  As a lay 
person, however, he is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for disability manifested 
by body numbness, including as secondary to service-connected 
PTSD, is denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


